

116 HR 4517 IH: Promoting Apprenticeships in Public Service Act
U.S. House of Representatives
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4517IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2019Mr. Cicilline (for himself, Mr. Carson of Indiana, Mr. Pappas, and Mr. Cuellar) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo direct the Secretary of Education to carry out an apprenticeship loan forgiveness program.
	
 1.Short titleThis Act may be cited as the Promoting Apprenticeships in Public Service Act. 2.Apprenticeship loan forgiveness programPart G of title IV of the Higher Education Act of 1965 is amended by adding at the end the following:
			
				493E.Apprenticeship loan forgiveness program
 (a)Program authorizedNot later than 30 days after applying for the loan forgiveness under this section, the Secretary shall repay or cancel the qualifying loan amount described in subsection (b) of any borrower who—
 (1)receives a certificate from a registered apprenticeship program; and (2)completes 2 years of full-time employment at a qualifying public service job.
 (b)Qualifying loan amountThe qualifying loan amount described in this subsection is, with respect to the loan obligations of a borrower on all loans made under part B or D, the lesser of the following:
 (1)The amount due on such loans on the date of such repayment or cancellation. (2)$25,000.
 (c)DefinitionsIn this section: (1)ApprenticeshipThe term apprenticeship means an apprenticeship registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.).
 (2)Qualifying public service jobThe term qualifying public service job means a job at— (A)a Federal, State, or local government agency, or tribal organization; or
 (B)an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code.
 (d)Ineligibility for double benefitsNo borrower may, for the same service, receive a reduction of loan obligations under both this section and section 455(m), 428J, 428K, 428L, or 460..
		